UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-1315



HILB ROGAL & HOBBS COMPANY,

                                              Plaintiff - Appellant,

           versus


RISK STRATEGY PARTNERS, INCORPORATED, now
known    as    Beecher   Carlson    Holdings,
Incorporated;    BEECHER  CARLSON   HOLDINGS,
INCORPORATED, formerly known as Risk Strategy
Partners, Incorporated; BEECHER CARLSON RISK
MANAGEMENT, INCORPORATED; BEECHER CARLSON
INSURANCE SERVICES, INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (3:05-cv-00355-REP)


Argued:   February 1, 2007                  Decided:   April 24, 2007


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Samuel Walter Hixon, III, WILLIAMS MULLEN, Richmond,
Virginia, for Appellant. Benjamin Alexander Stone, MUNGER & STONE,
L.L.P., Atlanta, Georgia, for Appellees.    ON BRIEF:   Steven D.
Brown, E. Livingston B. Haskell, WILLIAMS MULLEN, Richmond,
Virginia, for Appellant.   Bernard J. DiMuro, DIMURO, GINSBERG,
P.C., Alexandria, Virginia; Warren R. Hall, Jr., ALSTON & BIRD,
Atlanta, Georgia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

     Hilb Rogal & Hobbs Company (“Hilb Rogal”) brought this suit

against Risk Strategy Partners, Inc.; Beecher Carlson Holdings,

Inc.; Beecher Carlson Risk Management, Inc.; and Beecher Carlson

Insurance Services, Inc. (“Defendants”), alleging, inter alia, a

breach of Virginia’s business conspiracy statute, Va. Code § 18.2-

499 et seq.*   Shortly before trial, Defendants filed a motion in

limine seeking a ruling that, under Virginia’s doctrine of lex loci

delicti, Georgia law governs Hilb Rogal’s claim.   Initially, Hilb

Rogal agreed that lex loci delicti governs but argued that it

requires the application of Virginia law.   The district court held

that Georgia law governs Hilb Rogal’s claim. Hilb Rogal then filed

a motion to reconsider in which it argued that lex loci delicti

does not, after all, apply and that the relevant inquiry is whether

its claim is governed by Virginia law pursuant to the doctrine of

legislative jurisdiction.    Holding that Hilb Rogal had wholly

misconstrued the doctrine of legislative jurisdiction, the district

court declined to reverse its prior ruling.   Further, the district

court noted that both parties agreed that Hilb Rogal’s claim would

fail under Georgia law; therefore, it granted summary judgment in

favor of Defendants.   Hilb Rogal now appeals.




     *
      Counts I, II, and IV of the Complaint, setting forth the
remaining claims, were dismissed without prejudice and are not at
issue on this appeal.

                                 3
     “We    review   the    district   court’s    order   granting   summary

judgment de novo, viewing the facts in the light most favorable to,

and drawing all reasonable inferences in favor of, the nonmoving

party.”    Garofolo v. Donald B. Heslep Assocs., Inc., 405 F.3d 194,

198 (4th Cir. 2005).         Summary judgment is appropriate “if the

pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party

is entitled to a judgment as a matter of law.”             Fed. R. Civ. P.

56(c).     The relevant inquiry in a summary judgment analysis is

“whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party

must prevail as a matter of law.”          Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 251-52 (1986).

     In determining which state’s law governs Hilb Rogal’s claim,

the district court noted that Virginia’s version of lex loci

delicti provides for the application of “the law of the state in

which the wrongful act took place, wherever the effects of that act

are felt.” J.A. 1339-40 (quoting Milton v. IIT Research Institute,

138 F.3d 519, 522 (4th Cir. 1998)).           The court further noted that

Virginia’s business conspiracy statute requires that a plaintiff

show that (1) two or more persons combine, associate, agree, or

mutually undertake together, to (2) willfully and maliciously

injure    the   plaintiff   in   his   reputation,    trade,   business,   or


                                       4
profession,   and   (3)   that   the       conspiratorial   actions    of   the

defendants cause the plaintiff to suffer damages.                 J.A. 1340

(citing Va. Code. § 18.2-499).             The court then held that, under

this statute, both the wrong alleged by Hilb Rogal and the first

causally related injury occurred in Georgia.            Therefore, Georgia

law would govern Hilb Rogal’s claim.

     Next, in rejecting Hilb Rogal’s motion to reconsider, the

district court found that the doctrine of legislative jurisdiction

has no bearing on the choice-of-law analysis contained in its

earlier ruling.     Rather, it noted that legislative jurisdiction

governs constitutional challenges to state choice-of-law rules.

Thus, because Hilb Rogal had advanced no constitutional challenge

to the application of Virginia’s choice-of-law rules, the court

concluded that those rules must be applied to determine which

state’s substantive law would govern.           As those rules lead to the

result the district court had already reached -- that Georgia’s

substantive law applied -- the court did not alter or amend its

prior ruling.

     After reviewing the record, we conclude that the district

court did not err.    Accordingly, we affirm for the reasons stated

by the district court.      Hilb Rogal & Hobbs Co. v. Risk Strategy

Partners, Inc., No. 3:05-cv-355-REP (E.D. Va. Feb. 10, 2006).



                                                                      AFFIRMED


                                       5